

114 S627 RS: To require the Secretary of Veterans Affairs to revoke bonuses paid to employees involved in electronic wait list manipulations, and for other purposes.
U.S. Senate
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 240114th CONGRESS1st SessionS. 627[Report No. 114–148]IN THE SENATE OF THE UNITED STATESMarch 3, 2015Ms. Ayotte (for herself, Mrs. McCaskill, Mr. Moran, Mr. Flake, Ms. Klobuchar, Mrs. Shaheen, Mr. Thune, Mr. Crapo, Mr. Toomey, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsSeptember 28, 2015Reported by Mr. Isakson, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of Veterans Affairs to revoke bonuses paid to employees involved in
			 electronic wait list manipulations, and for other purposes.
	
		1.Return of bonuses awarded to employees of Department of Veterans Affairs for performance they
			 misrepresented
 (a)InvestigationsNot later than 180 days after the date on which the Inspector General of the Department of Veterans Affairs submits to Congress a report described in subsection (b), the Secretary of Veterans Affairs shall identify each employee of the Department of Veterans Affairs who—
 (1)during any of fiscal years 2011 through 2014— (A)contributed to the purposeful omission of the name of one or more veterans waiting for health care from an electronic wait list for a medical facility of the Department identified by the Inspector General in such report; or
 (B)was the supervisor of an employee of the Department, or was a supervisor of that supervisor, at any level, who contributed to a purposeful omission as described in subparagraph (A) and knew, or reasonably should have known, that the employee contributed to such purposeful omission; and
 (2)received a bonus in part because of such omission. (b)Reports describedA report described in this subsection is a report that—
 (1)was submitted to Congress by the Inspector General; (2)is based on investigations carried out by the Inspector General in calendar year 2014; and
 (3)identifies medical facilities of the Department at which scheduling practices in use, or formerly in use, did not comply with scheduling policies and procedures of the Department.
 (c)IdentificationThe Secretary shall identify employees contributing to an omission described in subsection (a)(1) without regard to whether the employee knowingly contributed to such omission or contributed to such omission for the purpose of receiving a bonus.
			(d)Repayment
 (1)In generalFor each employee identified under subsection (a) who received a bonus as described in such subsection, the Secretary shall, after notice and an opportunity for a hearing, issue an order directing the employee to repay the amount of such bonus.
 (2)HearingsA hearing under this subsection shall be conducted in accordance with regulations relating to hearings promulgated by the Secretary under chapter 75 of title 5, United States Code.
				(3)Appeal
 (A)In generalAn employee against whom an order is issued under paragraph (1) may appeal to the Merit Systems Protection Board under section 7701 of title 5, United States Code.
 (B)Scope of reviewA review of an appeal by the Merit Systems Protection Board under subparagraph (A) shall be based on the record established through the appellant’s hearing conducted under paragraph (2).
 (C)Standard of reviewThe Merit Systems Protection Board shall set aside an order issued under paragraph (1) if the issuing of the order was clearly erroneous or the result of a denial of procedural due process.
					1.Prohibition on award of bonuses to employees subject of adverse findings
 (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
					714.Prohibition on award of bonuses to employees subject of adverse findings
 (a)Prohibition(1)Notwithstanding any other provision of law, in a case in which the Secretary makes an adverse finding relating to an employee of the Department, the Secretary may not award a bonus to such employee until the earlier of—
 (A)the date that is five years after the end of the fiscal year in which the adverse finding was made; or
 (B)the date that the finding is found to have been made in error. (2)The Secretary may base an adverse finding under paragraph (1) on an investigation by, determination of, or information provided by the Inspector General of the Department or another senior ethics official of the Department or the Comptroller General of the United States in connection with the carrying out by such official of an activity, authority, or function under a provision of law other than this section.
 (b)Previously awarded bonusesIf the Secretary makes an adverse finding relating to an employee under subsection (a), the Secretary, after notice and an opportunity for a hearing, shall issue an order directing the employee to repay the amount of any bonus awarded to the employee during the year during which the adverse finding is made, unless such finding is found to have been made in error.
 (c)DefinitionsIn this section: (1)The term adverse finding relating to an employee means a determination that the conduct of the employee—
 (A)violated a policy of the Department for which the employee may be removed or suspended; or (B)violated a law for which the employee may be imprisoned for more than 1 year.
 (2)The term bonus means any bonus or cash award, including— (A)an award under chapter 45 of title 5;
 (B)an award under section 5384 of such title; and (C)a retention bonus under section 5754 of such title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				714. Prohibition on award of bonuses to employees subject of adverse findings..
			2.Retention of records of reprimands and admonishments received by employees of the Department of
			 Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, as amended by section 1, is further amended by adding at the end the following new section:
				
 715.Record of reprimands and admonishmentsIf any employee of the Department receives a reprimand or admonishment, the Secretary shall retain a copy of such reprimand or admonishment in the permanent record of the employee as long as the employee is employed by the Department..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 1, is further amended by adding at the end the following new item:
				715. Record of reprimands and admonishments..Amend the title so as to read: A bill to prohibit the Secretary of Veterans Affairs from  awarding bonuses to employees of the
			 Department of Veterans Affairs with respect to whom an adverse finding has
			 been made by the Secretary, and for other purposes..September 28, 2015Reported with an amendment and an amendment to the title